Citation Nr: 1517682	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-11 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disability (claimed as athlete's foot).


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to September 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the North Little Rock, Arkansas Department of Veteran Affairs (VA) Regional Office (RO).  

The reopened claims of service connection for a back disability and a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed February 2009 rating decision denied reopening the Veteran's claim of service connection for a back disability, based essentially on a finding that an injury or manifestations related to a back disability in service were not shown.

2. Evidence received since the February 2009 rating decision includes new lay statements alleging continuity of symptomatology and a back injury in service; relates to an unestablished fact necessary to substantiate the underlying claim of service connection for a back disability; and raises a reasonable possibility of substantiating such claim.

3.  An unappealed February 2009 rating decision denied reopening the Veteran's claim of service connection for a skin disability of the feet, based essentially on a finding that an injury or manifestations related to a skin disability of the feet in service were not shown.

4.  Evidence received since the February 2009 rating decision includes new lay statements alleging continuity of symptomatology and specific exposures in service that his current athlete's foot may be related to; relates to an unestablished fact necessary to substantiate the underlying claim of service connection for a skin disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received, and the claim of service connection for a skin disability (claimed as athlete's foot) may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the benefit sought is being granted and the reopened claims of entitlement to service connection for a back disability and a skin disability are being remanded, any notice defect or duty to assist failure is harmless.

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153 (Fed. Cir. 2004).  

The Veteran was originally denied service connection for a back disability and a skin disability of the feet in a June 1998 rating decision, based essentially on findings that a current back disability was not shown, and that an injury or event in service to which a current skin disability of the feet could be related was also not shown.  Since then, the Veteran has sought to reopen these claims on multiple occasions.  The most recent denial prior to the October 2010 rating decision on appeal was issued in February 2009.  There, the AOJ denied reopening these matters based essentially on a finding that the evidence did not show injuries or manifestations during his military service related to either a back disability or athlete's foot, and nothing else of record suggested such disabilities were otherwise related to his military service.  While the Veteran filed a timely notice of disagreement and an October 2009 statement of the case was issued, he failed to file a timely substantive appeal.  Therefore, he did not perfect that appeal, and the February 2009 decision became final based on the evidence of record at the time.

Evidence of record at the time of the February 2009 decision included service treatment records (STRs), an October 2008 VA general medical examination report, VA treatment records (beginning in 1997), and various lay statements from the Veteran.  Since then, VA has received new lay statements which allege that symptoms of his back disability and athlete's foot extend back to his military service, that he suffered a back injury in 1970 while stationed at Camp Lejeune when a 65 gallon drum fell on him, and that he was exposed to warm, moist areas as well as benzene and carbon tetraethylene.  Furthermore, VA treatment records from periods prior to 1997 (which were not previously of record) show symptoms related to a back condition and a skin condition of the feet prior to 1997, supporting the Veteran's allegations of continuity since service.  The updated VA treatment records also include a June 2010 medical opinion relating the Veteran's chronic low back pain to trauma during his military service.  

As this evidence was not previously of record and is neither cumulative nor redundant of evidence previously of record, it is new.  Moreover, it clearly relates to previously unestablished facts (manifestations or injury in service and nexus) necessary to substantiate the underlying claims of service connection for back and skin disabilities.  In light of the above, and considering the low threshold established under Shade for reopening claims, the Board finds that the new evidence also raises a reasonable possibility of substantiating such claims.  Consequently, it is both new and material, and the underlying claims of service connection for a back disability and a skin disability of the feet (claimed as athlete's foot) may be reopened.


ORDER

New and material evidence has been received.  The claim seeking service connection for a back disability may be reopened.

New and material evidence has been received.  The claim seeking service connection for a skin disability of the feet (claimed as athlete's foot) may be reopened.


REMAND

Additional development is needed prior to an adjudication of the reopened claims on their merits.  

First, certain VA treatment records appear to be outstanding.  The most recent VA treatment record in the record is dated in June 2010, and the Veteran appears to receive ongoing treatment from VA providers.  As such records are likely to contain information that is pertinent to the Veteran's claims, are is constructively of record, they must be secured.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Second, as noted above, the new evidence received includes lay statements and medical evidence which suggests that the Veteran's disabilities on appeal may be related to specific events in service that were not previously considered.  Specifically, the Veteran reported a 1970 back injury from a 65 gallon drum falling on him, and exposure of his feet to moist, warm areas, as well as chemical spills involving benzene and carbon tetraethylene.  However, the only medical opinion of record, found in the June 2010 VA treatment record mentioned above, relates only to the Veteran's back disability, and is not supported by a rationale.  Furthermore, the only VA examination report of record (conducted in October 2008) does not include any etiological opinions.  Therefore, the medical evidence in the record is inadequate for rating purposes, and new examinations are needed to secure nexus opinions.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the complete clinical records of all VA evaluations or treatment the Veteran has received for a back disability or a skin disability of the feet since June 2010.

2. Thereafter, schedule the Veteran for appropriate VA examinations to determine the nature and likely etiology of his back and foot disabilities.  The entire record must be reviewed in conjunction with this examination, and all tests or studies deemed necessary must be ordered.  Based on a review of the record and examination of the Veteran, the examiners should provide opinions responding to the following:

a. Please identify, by medical diagnosis, each back disability entity found.

b. For each back disability diagnosed, please opine if it is at least as likely as not (a 50 percent or better probability) that such disability is related to his military service or injuries therein.  The examiner must consider, and discuss as necessary, the Veteran's lay reports of an accident involving a 65 gallon drum in 1970, and the allegations that he has had continuous symptoms of low back arthritis since separation in 1971.

c. Please identify, by medical diagnosis, each skin disability entity found in the Veteran's feet.

d. For each disability diagnosed, please indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to his military service or exposures therein.  The examiner must specifically consider, and discuss as necessary, the Veteran's allegations of exposure to moist, warm areas during service, as well as various chemical (including benzene and carbon tetraethylene).

All opinions must include a complete rationale.

3. The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


